Citation Nr: 0409142	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-12 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to exposure to toxic fumes.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975 
and from November 1979 to June 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a lung disorder due 
to exposure to toxic fumes.  He alleges that he inhaled toxic 
fumes as a result of a March 1981 airplane crash.  Service 
records confirm that he was involved in an airplane crash in 
March 1981.  He escaped the burning plane but returned to 
assist other survivors and remained nearby when the aircraft 
exploded.  Statements from the veteran, as well as other 
evidence, indicate that he was hospitalized after the crash 
and that he was evaluated for possible damage to the lungs.  
Although available service medical records indicate that he 
received injuries to the right leg in the crash, there is no 
actual record in the claims folder of his treatment following 
the crash, to include any record of treatment or evaluation 
for possible lung damage.  The Board notes that inpatient 
medical records are not necessarily associated with the 
balance of a veteran's service medical records when sent to 
the National Personnel Records Center (NPRC) upon a veteran's 
discharge from service.  Clearly, complete service medical 
records are necessary for proper evaluation of the veteran's 
claim.  A remand is required so that the RO may attempt to 
secure any records of inpatient treatment following the 
airplane crash.  See 38 U.S.C.A. § 5103A(c) (West 2002) (VA 
is required to obtain the veteran's service medical records).

With respect to the remaining two issues, the Board observes 
that the RO denied service connection for a PTSD and a middle 
and lower back disorder in an April 2000 rating decision.  
Because that denial was based on a finding that the claims 
were not well grounded, the RO readjudicated the claims in 
its August 2001 rating decision.  See VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000) (a denial of a 
claim as not well grounded may be readjudicated as if the 
denial had not been made).  It again denied service 
connection for both alleged disabilities.  The veteran 
submitted a statement in March 2002 in which he challenged 
the findings from the August 2001 rating decision with 
respect to the claims for service connection for PTSD and a 
back disorder.  The Board finds this statement is sufficient 
to constitute a notice of disagreement with the August 2001 
rating decision for those issues.  See 38 C.F.R. § 20.201 
(2003) (definition of a notice of disagreement).  The RO has 
not furnished the veteran and his representative a statement 
of the case on these claims.  Because the notice of 
disagreement placed the issues in appellate status, the 
matter must be remanded so that the RO may issue a statement 
of the case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.9, 
19.26, 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999). 

On this point, the Board notes that significant evidence, 
particularly with respect to the claim for PTSD, has been 
received since the August 2001 rating decision, to include 
evidence the veteran submitted directly to the Board 
following the RO's certification of the appeal to the Board.  
When providing the veteran and his representative with a 
statement of the case, the RO should take care to consider 
all evidence received since the rating decision at issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a statement of the 
case on the issues of entitlement to 
service connection for PTSD and a back 
disorder.  The statement of the case 
should include consideration of all 
relevant evidence received since the 
August 2001 rating decision.  The RO 
should allow the veteran the applicable 
period of time in which to perfect his 
appeal.  

2.  The RO should contact the veteran and 
ask him the name of the military hospital 
where he was treated after the March 1981 
airplane crash and the dates of 
treatment.  Upon receiving this 
information, the RO should attempt to 
obtain from the NPRC the complete 
clinical records from this in-service 
hospitalization, if any.  All attempts to 
obtain these records must be documented 
in the claims folder.    

3.  After completing any additional 
necessary development, the RO should 
readjudicate the claim for service 
connection for a lung disorder due to 
exposure to toxic fumes.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


